DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "non-slip surface" in claim 1 and 11 is a relative term which renders the claim indefinite.  The term "non-slip surface" is not defined by the claim, the specification does not provide a As the term is not specifically defined in the specification as being associated with a specific physical property (such as for example a surface roughness or a degree of tackiness), “non-slip surface” is found to read on any surface that can provide surface friction (such as being capable of being picked up) in addition to applicant’s intended surface that provides friction suitable for the specific situation of being walked upon.  Additionally, the examiner notes that even within the context of a flooring material, “non-slip surface” can read on for example a surface that is specially designed to be suitable for walking upon when wet, a surface that is suitable for walking upon with shoes, a surface that is suitable for walking upon when barefoot, etc.  More specifically in that example, the same “non-slip surface” suitable for walking upon when dry might become slippery when wet.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US PN 3798690) in view of Hansen (US PGPub 2002/0096101 A1) and Fell (US PN 5360504).
With regard to claims 1-6 and 8, Moore teaches a method of manufacturing an inflatable product (col. 5-6; col. 6, line 21-27) for use as a water based recreational device with an attachable exterior foam finish (col. 1, line 29-32, in this case the foam is located on the exterior of the inflatable tubes 8A) comprising gluing (col. 4, line 7-9) a flexible glueable or weldable material (skin 2, 22, 23, 25, 26, 28, 40, 42) onto at least one foam structure (figure 1, col. 2, line 36-44, the side walls or figure 10, the deck) to create a bonded structure and gluing the underneath of the bonded foam structure to the exterior surface of the inflatable product (col.2, line 50-56, epoxy putty; col. 4, line 7-9, 29-30; col. 5, line 58-60, for example gluing the foam side walls or foam floats to the exterior surface of the inflatable deck product where the glue is located underneath the wall/float and between the wall/float and the deck; or alternatively col.5, line 50-60, attaching the exterior molded plastic foam 48 to tubes 46).  In this case, Moore teaches a variety of float structures including sheets structures, such as the shape of the structure shown in figure 10 or the wall structures of figure 1, where it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the disclosed equivalent alternative method of bonding a pre-molded foam to a skin via an epoxy (col. 4, line 7-9) when adhering the skin materials to the various foamed structures in the teaching of Moore, where the finished surfaces of the product of Moore would have been expected to exhibit at least some level of friction-based resistance to slip.
Although Moore teaches the skin comprises a resilient plastic (col. 3, line 66-67) and the foam comprises a plastic foam (col. 4, line 13-14), Moore does not explicitly disclose modifying a molecular structure of the at least one foam sheet.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polyethylene foam and the polyurethane skin of Hansen in the float device of Moore.  The rationale to do so would have been the motivation provided by the teaching of Hansen, that to use such materials predictably results in the selection of known materials suitable for use in a float device, the same application as Moore, that can withstand the harsh and corrosive environment encountered by hulls (Hansen, paragraph 19, line 1-3, paragraph 22, line 1-3), where additionally such a foam material does not absorb water, can withstand bumping and contains memory, and is low in density (Hansen, paragraph 22, line 1-7).
Fell teaches that it was known in the art at the time of the invention that when bonding materials to polyolefin foams (col. 1, line 60-63), to corona or flame treat the foam prior to contacting the adhesive (col. 2, line 12-16). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat the polyolefin foam of Moore in view of Hansen prior to the application of the adhesive as in the teaching of Fell.  The rationale to do so would have been the motivation provided by the teaching of Fell, that to treat such a foam prior to adhesive application predictably results in the ability to overcome the low surface energy associated with polyolefin foams thereby rendering he foam more receptive to an adhesive (col. 1, line 60-63; col. 2, line 12-14).
Although the prior art does not disclose a time limit associated with the modified molecular structure of the foam, since the foam material and modification process are the same as claimed by applicant, it would have been expected that the physical properties of the foam resulting from the modification process would also have been the same as claimed by applicant.



With regard to claim 9, although Moore is silent as to the specific areas of adhesive application, since the adhesive desirably adheres the foam to the skin (col. 4, line 7-9), it would have been expected that the adhesive must have been applied to at least one or more partial areas of the at least one foam sheet in order to bond successfully to the skin.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US PN 3798690) in view of Hansen (US PGPub 2002/0096101 A1) and Fell (US PN 5360504), as applied for claim 1 above, and in further view of Reichard (US PN 5830308).
With regard to claim 10, Moore does not explicitly disclose air channels.
Reichard teaches it was known in the bonding art at the time of the invention to include air release gaps (col. 6, line 33-40) when bonding structures for boats (col. 7, line 9-11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bonding method of Reichard including air release gaps when bonding the structures of Moore.  The rationale to do so would have been the motivation provided by the teaching of Reichard, that to use such a bonding method including air release gaps predictably results in the ability to adjust of the relative positions of the structural elements prior to final bonding (col. 3, line 55-57) in addition to controlling the thickness and location of the bonding material (col. 3, line 58-61), where the air gaps specifically allow for the air to vent when adhesive is injected (col. 6, line 33-35).

Claims 11, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US PN 3798690) in view of Hansen (US PGPub 2002/0096101 A1), Fell (US PN 5360504), and Reichard (US PN 5830308).
With regard to claim 11-16 and 18, Moore teaches a method of manufacturing an inflatable product (col. 5-6; col. 6, line 21-27) for use as a water based recreational device with an attachable exterior foam finish (col. 1, line 29-32, in this case the foam is located on the exterior of the inflatable tubes 8A) comprising gluing (col. 4, line 7-9) a flexible glueable or weldable material (skin 2, 22, 23, 25, 26, 28, 40, 42) onto at least one foam structure (figure 1, col. 2, line 36-44, the side walls or figure 10, the deck) to create a bonded structure and gluing the underneath of the bonded foam structure to the exterior surface of the inflatable product (col.2, line 50-56, epoxy putty; col. 4, line 7-9, 29-30; col. 5, line 58-60, for example gluing the foam side walls or foam floats to the exterior surface of the inflatable deck product where the glue is located underneath the wall/float and between the wall/float and the deck; or alternatively col.5, line 50-60, attaching the exterior molded plastic foam 48 to tubes 46).  In this case, Moore teaches a variety of float structures including sheets structures, such as the shape of the structure shown in figure 10 or the wall structures of figure 1, where it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the disclosed equivalent alternative method of bonding a pre-molded foam to a skin via an epoxy (col. 4, line 7-9) when adhering the skin materials to the various foamed structures in the teaching of Moore, where the finished surfaces of the product of Moore would have been expected to exhibit at least some level of friction-based resistance to slip.
Although Moore teaches the skin comprises a resilient plastic (col. 3, line 66-67) and the foam comprises a plastic foam (col. 4, line 13-14), Moore does not explicitly disclose modifying a molecular structure of the at least one foam sheet.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polyethylene foam and the polyurethane skin of Hansen in the float device of Moore.  The rationale to do so would have been the motivation provided by the teaching of Hansen, that to use such materials predictably results in the selection of known materials suitable for use in a float device, the same application as Moore, that can withstand the harsh and corrosive environment encountered by hulls (Hansen, paragraph 19, line 1-3, paragraph 22, line 1-3), where additionally such a foam material does not absorb water, can withstand bumping and contains memory, and is low in density (Hansen, paragraph 22, line 1-7).
Fell teaches that it was known in the art at the time of the invention that when bonding materials to polyolefin foams (col. 1, line 60-63), to corona or flame treat the foam prior to contacting the adhesive (col. 2, line 12-16). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat the polyolefin foam of Moore in view of Hansen prior to the application of the adhesive as in the teaching of Fell.  The rationale to do so would have been the motivation provided by the teaching of Fell, that to treat such a foam prior to adhesive application predictably results in the ability to overcome the low surface energy associated with polyolefin foams thereby rendering he foam more receptive to an adhesive (col. 1, line 60-63; col. 2, line 12-14).
Although the prior art does not disclose a time limit associated with the modified molecular structure of the foam, since the foam material and modification process are the same as claimed by applicant, it would have been expected that the physical properties of the foam resulting from the modification process would also have been the same as claimed by applicant.
Moore does not explicitly disclose applying pressure while bonding.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use a high pressure system to applying a compressive force to the bonded components of Moore.  The rationale to do so would have been the motivation provided by the teaching of Reichard, that to apply such a deliberate compressive force predictably results in the disbursement of the adhesive over most or all of the joint surface (col. 1, line 64-65).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US PN 3798690) in view of Hansen (US PGPub 2002/0096101 A1), Fell (US PN 5360504), and Reichard (US PN 5830308), as applied for claim 11 above, and in further view of McGuiness (US PN 5526767).
With regard to claims 19 and 20, Moore in view of the prior art does not explicitly disclose details regarding the high pressure bonding method.
McGuiness teaches vacuum bonding (col. 5, line 22-24) was known in the boat art (title) at the time of the invention, where specifically bonding structural items concurrently to layered materials known (layers of material 62, structural items 66/70).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a vacuum system to concurrently bond the flexible, glueable or weldable material and the inflatable product to the foam in the teaching of Moore.  The rationale to do so would have been the motivation provided by the teaching of Dougherty, that to use such a vacuum system predictably results in the ability to hold the components in place while bonding (col. 5, line 7-9) and that to bond components concurrently predictably results in time and labor savings (col. 1, line 64-65) as compared to bonding components individually (col. 1, line 35-39).

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
With regard to applicant’s amendment of an “exterior foam finish” overcomes the teaching of the prior art, the examiner respectfully disagrees and notes that the current language is met for any case where the foam is located on the exterior of the inflatable product.  Additionally, the examiner notes that the “inflatable product” is not limited to just an inflatable tube as intended by applicant, but can read on any product that has an inflatable device, such as for example the deck of Moore.
With regard to applicant’s amendment of a “non-slip surface” overcoming the teaching of the prior art, the examiner respectfully disagrees for the reasons noted in the 112(2) rejection above, where “non-slip surface” can be interpreted as reading on any surface that can demonstrate a resistive friction.
If applicant has any questions regarding the interpretation of the claim language, applicant is invited to contact the examiner for further discussion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654.  The examiner can normally be reached on weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH BRADFORD/Patent Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746